DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anchor suture with ferrules at respective ends of an anchor suture (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue bite area” in claim 1.  “Area” is a generic placeholder modified by the function “tissue bite”.  This is interpreted as a mouth-like structure (142) over which the curve needles of the suturing instrument pass during operation, having ferrule holders (238) at one side and a needle receiving portion at the other side (see especially element 124 in Figure 5A and [0065-0067] of USPAP 2016/0345959, incorporated by reference at [0056]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "first coupling suture " in line 2 and “second coupling suture” in line 4.  There is insufficient antecedent basis for these limitations in the claim, since claim 1 does not recite the coupling sutures.  Coupling sutures are recited in claim 2.  The Examiner recommends amending claim 7 to depend from claim 2.  For the purpose of expediting prosecution, the claim has been treated as such.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. 2016/0345959 (Sauer) in view of GB 2025236 (Harris). 
Sauer discloses a device for pacemaker lead placement that comprises a device tip (see Figures 5A-C) having a tissue bite area (open area spanning between openings 102/104 and the distalmost end (66) and indicated by callout (124) in Figure 6A), ferrule holders (102 and 104) (see description at [0064]), needle tips (90); a lead end rest (this limitation is given its broadest reasonable interpretation in the absence of any specific requirement of particular structural features to encompass the head (66) at the distal end of the capable of allowing a lead to rest thereupon), and an anchor suture (114) having ferrules (106 and 108) on its ends (Figure 5A-C and [0064]).
While Sauer fails to disclose a pacemaker lead in combination with the suturing device, Harris teaches the concept of mounting a pacemaker lead (18) to the distal end of a suturing instrument (see lead 18) having a lead end rest (12b) (see Figure 4; page 2, lines 35-45) for the purpose of guiding the lead to the desired attachment point on the heart.  Harris discloses that upon positioning the electrode lead on the heart, the suturing device is actuated to anchor the lead to the heart with sutures that pass through anchor suture holes (see especially Figure 12 wherein the lead (18) comprises two holes; page 3, liens 45-63).  In light of Harris’s disclosure, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to mount a pacemaker lead taught by Harris to a device tip (50) of the Sauer suturing instrument, in order to simplify insertion and positioning of a pacemaker lead and its attachment to a patient’s heart.  Harris further discloses that sutures are passed through the anchor suture holes, so one of ordinary skill in the art would have found it further obvious to pass the anchor suture of Sauer through the anchor suture holes of the lead taught by Harris. 
Regarding claim 3: Harris teaches that a recess (slot 50) should be included on the lead end rest for receiving the lead (40) in order to immobilize the lead during insertion and minimize the likelihood that it will interfere with the insertion or suturing operations (Figures 2-4 and page 3, lines 15-32).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a recess configured to releasably hold the pacemaker lead end on the device tip of the modified Sauer suturing device, in order to stabilize the lead during the placement procedure. 
In regards to claim 5, the suturing instrument includes a shaft (73) with a support at its proximal end (77).  The support (77) includes passages for supporting various tubes [0221].
Regarding claim 6, Sauer fails to disclose a second pacemaker lead end.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Sauer to include a second lead end, since it has been held that a mere duplication of the elements of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Harris, and further in view of US Patent No. 5,158,097 (Christlieb).
Sauer and Harris fail to explicitly disclose the combination of an anchor suture and two additional coupling sutures used to anchor the lead to the heart, but Christlieb teaches a pacemaker lead in Figure 8 having two pairs of openings (37) for passages of up two or three sutures (column 13, lines 45-60).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the pacemaker lead to have additional openings to receive two additional coupling sutures for the purpose of ensuring the pacemaker is properly secured to the heart. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Harris, and further in view of USPAP 2003/0216613 (Suzuki et al.).
Sauer includes a device shaft (54) extending from a handle (62), and Harris teaches the concept of including two additional coupling sutures (see claim 2).  Sauer and Harris fail to disclose anchor tube guides on the device tip (claim 4), a tube support at the proximal end of the shaft (claim 5), and tubes through which the coupling sutures are passed (claim 7).  
Regarding claim 4: Suzuki discloses another surgical suturing device that actuates a curved needle (34) in order to pass a suture (4) through tissue.  Suzuki teaches the concept of including a suture guide tube (55 and 56) to a device shaft (see Figure 7 and 13) in order to provide a channel through which a suture (4) is passed and to maintain the relative position of the suture and needle [0219-0220].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a suture guide tube taught by Suzuki with modified Sauer, in order to provide passage of the anchor suture and to manage its position with regards to working element at the device tip.  
Regarding claim 8:  As explained above, Harris teaches the concept of a center channel (50) that removably holds the pacemaker lead (40).  As modified above, an outer tube (55 and/or 56) is included for passage of a suture.  Suzuki discloses that a structure at the end of the instrument should additionally include an outer channel (element 59) that holds and supports a suture tube (60) (see Figure 13 and [0220]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the device tip of modified Sauer as a lead brace having an outer channel for supporting a suture tube in addition to the central channel that holds the lead end, in order to maintain alignment and relative positions of the elements with regards to the suturing assembly in the device tip.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Harris and Christlieb, and further in view of Suzuki et al.
As explained above, Harris teaches the concept of a center channel (50) that removably holds the pacemaker lead (40).  Sauer and Harris fail to disclose additional channels for holding the coupling suture tubes. Christlieb teaches the concept of attaching a pacemaker lead with a total of three sutures (one anchor suture and two coupling sutures) (column 13, lines 45-50).  Suzuki discloses another surgical suturing device that actuates a curved needle (34) in order to pass a suture (4) through tissue.  Suzuki teaches the concept of two suture guide tubes (55 and 56) attached to the exterior of a device shaft (see Figure 7 and 13) in order to provide channels through which a suture (4) is passed and to maintain the position of the suture segments relative to the instrument [0219-0220].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to duplicate the suture tubes taught by Suzuki in order to provide first and second coupling suture tubes on the modified Sauer instrument, in order to provide passage of the anchor suture and to manage their positions with regards to working elements at the device tip.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771